DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “wherein the first color filter is configured to transmit the light of the second color and configured to block the light of the first color and the light of the second color.” The limitations requires that the first color filter to both transmit and block the light of the second color and therefore it is unclear what color light is to be transmitted by the first color filter. Claims 14-16 depend from this claim and therefore inherit its deficiency. Appropriate action is required. These claims have not been examined on the merits.

wherein the other side of the first light-transmitting area protrudes more than the other sides of the second light-transmitting area and the third light-transmitting area in a second direction perpendicular to the first direction”. There is a recitation of two sides of the light transmitting areas and it is unclear as to which side of the light transmitting areas is being referred to. Appropriate action is required. These claims have not been examined on the merits.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160079311 (Lim et al) in view of US 20180197922 (Song).
Concerning claim 1, Lim discloses a display device comprising (Fig. 3): 

    PNG
    media_image1.png
    448
    771
    media_image1.png
    Greyscale
a display substrate (100) on which a plurality of light-emitting areas (P1-P3) are defined; 
a color conversion substrate (500) on which a plurality of light-transmitting areas respectively associated with the plurality of light-emitting areas and light-blocking areas between the plurality of light-transmitting areas are defined, the color conversion substrate comprising color patterns (BCF) in the light-blocking areas, and light-blocking members (400) on the color patterns ([0040]), and
wherein the color patterns comprise a blue colorant (Fig. 3).
Lim does not disclose wherein at least one of the light-emitting areas has an area smaller than the area of the light-transmitting area that overlaps it in a thickness direction.
However, Song discloses forming light emitting areas (OLED1-OLED3), light transmitting areas (CF_R, CF_G and CF_B), and light blocking areas (BM). The light emitting areas are formed to have varying widths (Figs. 5-7) and that the varying widths decreases the external light reflectance of the subpixels with the area smaller than that of the transmitting areas Song. 

Considering claim 17, Lim discloses a display device comprising (Fig. 3):
    PNG
    media_image1.png
    448
    771
    media_image1.png
    Greyscale

 a display substrate comprising a pixel-defining layer (the area indicated by the arrow in the annotated drawing of Fig. 3 provided above) defining a plurality of light-emitting areas (Fig. 3);
a color conversion substrate comprising color patterns (BCF) defining a plurality of light-transmitting areas overlapping with the light-emitting areas in a thickness direction, respectively (Fig. 3); and
wherein the color patterns comprise a blue colorant (Fig. 3).
Lim does not disclose a filler between the display substrate and the color conversion substrate, 
wherein the light-emitting areas comprise a first light-emitting area having a first area, a second light-emitting area having a second area smaller than the first area, and a third light-emitting area having a third area smaller than the second area, or
wherein the light-transmitting areas comprise a first light-transmitting area overlapping with the first light-emitting area in the thickness direction and having a fourth area larger than the first area, and a second light-transmitting area overlapping with the second light-emitting area in the thickness direction and having a fifth area larger than the second area.
However, Song discloses a filler (FLL) between the display substrate and the color conversion (which can be used to adhere the first and second substrate and be used as a layer to prevent oxygen and moisture penetration ([0093]) and light emitting areas (OLED1-OLED3), light transmitting areas (CF_R, CF_G and CF_B), and light blocking areas (BM). The light emitting areas are formed to have varying widths (Figs. 5-7) and that the varying widths decreases the external light reflectance of the subpixels with the area smaller than that of the transmitting areas ([0126]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a filler between the two substrates and form at least one of light emitting areas to be smaller than the light transmitting area in order to achieve the above disclosed benefits as disclosed by Song.
Continuing to claim 2, Lim in view of Song discloses wherein the plurality of light-emitting areas comprises a first light-emitting area (Lim P3), a second light-emitting area (Lim P2), and a third light-emitting area (Lim P3) arranged in the stated order in a first direction,
Lim Fig. 3), and
wherein the area of the first light-emitting area is smaller than the area of the first light-transmitting area, and the area of the second light-emitting area is smaller than the area of the second light-transmitting area (Song [0126]).
Referring to claim 3, Lim in view of Song discloses wherein the area of the third light-emitting area is smaller than the area of the third light-transmitting area (Song [0126]).
Regarding claim 4, Lim in view of Song discloses wherein the area of the third light-emitting area is equal to the area of the third light-transmitting area (Song [0126]).
Pertaining to claim 5, Lim discloses wherein the light-blocking areas comprise a first light-blocking area located between the first light-transmitting area and the second light-transmitting area along a second direction intersecting the first direction, a second light-blocking area located between the second light-transmitting area and the third light-transmitting area in the second direction, and a third light-blocking area located between the third light-transmitting area and the first light-transmitting area in the second direction (Fig. 3), and
wherein the color conversion substrate comprises a base (500), and the color patterns are located on the base and comprise a first color pattern in the first light-blocking area, a second color pattern in the second light-blocking area, and a third color pattern in the third light-blocking area (Fig. 3).
As to claim 6, Lim discloses wherein the color conversion substrate comprises color filters on the base, wherein the color filters comprise: a first color filter (R) in the first light-
wherein the third color filter comprises a same colorant as the first to third color patterns (Fig. 3).
Concerning claim 7, Lim discloses wherein the third color filter is formed integrally with the first to third color patterns (Fig. 3).
Considering claims 8-10 and 18-20, Lim in view of Song discloses forming the first to third light emitting areas and the color patterns (Lim Fig. 3) and wherein the display substrate comprises a first light-emitting element in the first light-emitting area, a second light-emitting element in the second light-emitting area, and a third light-emitting element in the third light-emitting area,
wherein the color conversion substrate comprises a light-blocking member overlapping with the color patterns, a red color filter overlapping with the first light-emitting element, a green color filter overlapping the second light-emitting element, a blue color filter overlapping with the third light-emitting element (Lim Fig. 3).
Lim in view of Song does not disclose wherein the width of the first light-emitting area in the first direction is smaller than a distance between the third color pattern and the first color pattern in the first direction, and
wherein the width of the second light-emitting area in the second direction is smaller than a distance between the first color pattern and the second color pattern in the first direction, 
wherein the width of the third light-emitting area in the first direction is smaller than a distance between the second color pattern and the third color pattern in the first direction, 

further comprising: a thirdlight-transmitting area overlapping with the third light-emitting area in the thickness direction and having an area larger than the third light-emitting area, 
further comprising: a third light-transmitting area overlapping with the third light-emitting area in the thicknessdirection and having an area equal to the third light-emitting area, or 
wherein the width of the red color filter is larger than the width of the first light-emitting area, the width of the green color filter is larger than the width of the second light-emitting area, and the width of the blue color filter is larger than the width of the third light-emitting area.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 IV A. Therefore absent evidence that the claimed relative dimensions would cause the device to perform differently, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the dimensions of the light emitting areas based on design choice.

Allowable Subject Matter

Claims 11, 12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 recites the limitations wherein the light-blocking members further comprise first to third light-blocking members on the first to third color patterns, respectively, and wherein the widths of the first to third light-blocking members are smaller than the widths of the first to third color patterns, respectively. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 12 depends from this claim and is allowable for at least that reason.
Claim 22 recites the limitations wherein the first light-transmitting area comprises a first chamfer, and the third light-transmitting area comprises a second chamfer, and wherein the first chamfer and the second chamfer have opposing shapes. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200328256 discloses a display device with color patterns in light blocking areas.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897